DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #17/116,871, filed on 03/04/2022.
Claims 21-36 and 39-42 are now pending and have been examined. 
Claims 37 and 38 have been cancelled by the applicant.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-36 and 39-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 21 is directed to an apparatus comprising at least a processor and memory.  An apparatus is a statutory category for patentability.  Claim 30 is directed to a method.  A method, or process, is a statutory category for patentability.  Claim 39 is directed to a computer program product comprising at least one non-transitory computer readable storage medium.  Therefore the claim is interpreted as an article of manufacture.  An article of manufacture is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the phrase “non-transitory.”          
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to “determine a first merchant location set corresponding to at least one merchant location where the consumer device is likely to redeem promotions based at least in part on the at least one user-associated location, generate a merchant-associated physical region for each merchant location of at least a portion of the first merchant location set, wherein at least a first merchant-associated physical region associated with a first merchant location is generated comprising a geofence defined based at least in part on a second set of merchant locations determined to be similar to the first merchant location, determine a location associated with the consumer device is within the merchant-associated physical region associated with each merchant location of at least a subset of the first merchant location set, determine, based at least in part on one or more contextual data and the resource data, an immediate gratification promotion set corresponding to the subset of the first merchant location set, generate a relevance score for each immediate gratification promotion in the immediate gratification promotion set, each relevance score generated based at least in part on one or more of the contextual data, the resource data, and electronic marketing information associated with a user account corresponding to the consumer device, determine the relevance score for a selected immediate gratification promotion of the immediate gratification promotion set satisfies a relevance threshold, the selected immediate gratification promotion associated with a respective merchant location of the subset of the first merchant location set.”  The claims are determined to be directed to an abstract idea, namely a mental process.  A human operator with access to the received contextual and resource data, which could be stored in a database or in a paper file, could easily compare the data to available promotions, generate a score, compare to a threshold, and select a promotion.  Further, a user associated location could be used to determine an area likely for redemption of promotions based on historical user data, generation of merchant-associated physical regions and geofences based on second similar merchant locations and associated with physical regions associated with a first merchant location could easily be done mentally as an analysis and a judgment.  In fact, trade area boundaries in such as the automobile industry for dealerships have been drawn up manually using pen and paper and available statistics and mathematical techniques for decades and more recently have been drawn up using computers to automate the process.  The potential dealer location is determined, other dealer locations of the same brand and other contextual data is analyzed, and geofences for a new trade area boundary are drawn accordingly.  Further, in the claimed invention once a user location is determined, the promotions are simply scored and compared to a threshold, but there is no subsequent use of the user location such as sending the user the promotion while they are detected to be within the boundary and receiving a redemption request for the promotion by the user.  The human operator simply evaluates the data, makes a calculation, and makes a judgment or decision to select the promotion.  Therefore, the claims are determined to be directed to an abstract idea, namely a mental process. 
Per Step 2A, Prong 2 of the analysis, the examiner must determine whether the additional elements in the claims beyond the abstract idea integrate the abstract idea into a practical application.  The elements beyond the abstract idea include the “receiving contextual data associated with a consumer device, the contextual data comprising at least one user-associated location” and “receiving…resource data associated with a subset of the merchant location set.”  These elements are considered “receiving and/or transmission of data” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Symantec- “receiving or transmitting data over a network,” buySAFE v Google- “sending messages over a network,” DDR Holdings- “computer receives and sends information over a network.”  Therefore, the receiving steps do not integrate the abstract idea into a practical application.  A “user-associated location” could be any type of static or historical data associated with a user which includes some kind of location.  The claims also include a processor and memory as well as data received “via at least one merchant device.”  Such components are recited at a high level of generality and are considered generic recitations of a machine.  The components are simply used as tools to automate the abstract idea and do not integrate the abstract idea into a practical application.  The claims also include determination of a “real-time” location.  However, absent any further detail, the examiner takes Official Notice that it is old and well known in the advertising arts to receive real-time device location prior to a targeting decision.  Further, paragraphs [0133] and [0180] of the applicant’s filed specification make it clear that “near real-time” data, which is the term used in the specification, could include receiving of future travel plans or other location data and does not have to be the current user location from moments prior.  More importantly, the location is not leveraged into a practical application, as once it is determined that the location is within a merchant-associated physical region, the corresponding promotions are then scored and compared to a threshold.  There is no subsequent practical technical use of that location such as sending the promotion when it is determined that the user is currently in the geofenced region and receiving a request to use the promotion from the user.   Therefore, the limitation does not integrate the abstract idea into a practical application.   
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The elements beyond the abstract idea include the “receiving contextual data associated with a consumer device, the contextual data comprising at least one user-associated location” and “receiving…resource data associated with a subset of the merchant location set.”  These elements are considered “receiving and/or transmission of data” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning, citing Symantec- “receiving or transmitting data over a network,” buySAFE v Google- “sending messages over a network,” DDR Holdings- “computer receives and sends information over a network.”  Therefore, the receiving steps are not considered significantly more.  A “user-associated location” could be any type of static or historical data associated with a user which includes some kind of location.  The claims also include a processor and memory as well as data received “via at least one merchant device.”  Such components are recited at a high level of generality and are considered generic recitations of a machine.  The components are simply used as tools to automate the abstract idea and are not considered significantly more than the abstract idea itself.  The claims also include determination of a “real-time” location.  However, absent any further detail, the examiner takes Official Notice that it is old and well known in the advertising arts to receive real-time device location prior to a targeting decision.  Further, paragraphs [0133] and [0180] of the applicant’s filed specification make it clear that “near real-time” data, which is the term used in the specification, could include receiving of future travel plans or other location data and does not have to be the current user location from moments prior.  More importantly, the location is not leveraged into a practical application, as once it is determined that the location is within a merchant-associated physical region, the corresponding promotions are then scored and compared to a threshold.  There is no subsequent practical technical use of that location such as sending the promotion when it is determined that the user is currently in the geofenced region and receiving a request to use the promotion from the user.   Therefore, the additional elements are not considered significantly more.   
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, as the receiving steps facilitate the collection of user data and subsequent selection of a promotion.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 22-24 are considered part of the abstract idea, as determination or assigning of a relevance threshold, absent any further detail, would be arbitrary and at the discretion of the human operator, and would involve only a simply calculation that could easily be done mentally with aid of a pen and paper.  Claim 25 includes the calculation of a cost value.  Such a limitation is also considered part of the abstract idea, as the determination could easily be one mentally with aid of a pen and paper as a simple calculation.  Claim 26 includes the calculation of a cost value.  Such a limitation is also considered part of the abstract idea, as the determination could easily be one mentally with aid of a pen and paper as a simple calculation.  Claim 27 includes the determination of promotion terms based on merchant data.  Such a limitation is also considered part of the abstract idea, as the determination could easily be one mentally with aid of a pen and paper using the merchant data, and such a determination is made anytime a promotion is selected for targeting.  Claims 28 and 29 are considered part of the abstract idea, as the contextual data of a user device could even be such as static IP address data of a user computer, a home address associated with a user device, or other such contextual data.  Therefore, a simple comparison of data would be needed to select a promotion relative to the contextual data.  Claims 41 and 42 are considered part of the abstract idea.  The other dependent claims mirror those already discussed above.    
Therefore, claims 21-36 and 39-42 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Response to Arguments
Regarding the rejection under 35 USC 101
Regarding the argument on pages 15-16 of the response directed to the Step 2A, Prong 1 analysis that the steps added by amendment recite particular concrete steps for processing dynamic and real-time data that cannot adequately be described as mere observation, evaluation, judgment and/or opinion:
The examiner responds first of all by pointing out that these amendments have been addressed in the body of the 101 rejection above.
Further, at best there is, as described in the applicant’s specification, “near-real time data.”  Also, the “real-time data” is simply used to determine if the user’s received location is in a merchant region.  Subsequently, the potential promotions are scored and compared to a threshold.  There is no practical use or technical leveraging of the location such as determining the user is currently in the geofence and sending them the promotion and receiving a request to redeem the promotion.  There are many Court decisions, such as Ultramercial, buySAFE v Google, OIP Techs v Amazon, etc. in which data is processed and transmitted in what contextually could be assumed to be real time or near real-time, and in which there are clearly technical components being used, but the Courts still found the steps of the invention to be abstract as they were directed to an abstract idea.  
Regarding the argument on pages 16-17 of the response directed to the Step 2A, Prong 2 analysis that the steps added by amendment “are neither conventional computing functions nor mere generic recitations of a machine.  Indeed, the amended elements are technical elements not akin to mere mental steps or generic computing functions.”:
The examiner disagrees.  The steps are not technical elements simply because they involve a machine or are performed by a machine.  The updated rejection above lays out the rationale for why the steps are mental steps implemented on a machine.  Further, the technical aspect of receiving a “real-time” location is not even leveraged into a practical application but only used to generate a score and compare the score to a threshold in order to identify candidate promotions for selection.  Page 55 of the January 7th, 2019 Updated Patent Eligibility Guidance also gives as an example of when an abstract idea is not integrated into a practical application as including “an additional element…merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.”  
Regarding the argument on pages 18 of the response directed to the Step 2A, Prong 2 analysis that the steps “generate particular data-driven regions in combination with real-time location data that is utilized to accurately operate a system” and “the claim embodiments enable accurate operation of such computing systems at all utilizing data processing incapable of being performed by a human in real-time manner.  Such advantages are a technical improvement in the computer itself or in the data field of data delivery generally.” 
First of all, the examiner points out that generation of a data-driven region based on location data is not something that is beyond the realm of a mental process.  In fact, such data-driven regions have been developed manually in the commerce arts in such as trade area boundaries for automobile dealerships for decade using similar data.  Secondly, the real-time data is described in the claims only to determine where the user is and score and compare the promotions to select one based on the location.  The regions have already been generated prior to that time.
Secondly, the limitations do not seem to be a technical improvement to the computer itself, but only the use of a computer to automate the abstract idea.  One could argue that almost any computer-implemented idea is at least somewhat “faster” than what a human could do mentally or manually without a computer, yet the Courts have consistently found many situations in their decisions in which computer-implemented processes are still considered abstract (Ultramercial, buySAFE v Google, OIP Techs v Amazon, just to name a few).  The Enfish decision clearly established that the rationale for eligibility in that decision was that the computer was improve din such a manner that the self-referential table caused it to process data faster and more efficiently regardless of what data it was processing.  The Court pointed to the page and a half of the specification that specifically described this improvement to the computer.  In the current claimed invention, while the computer may perform the process potentially faster than a human being, a human operator could still perform the steps.  
Therefore, the arguments are not persuasive and the rejection is sustained.

**The Examiner suggests further amendment to show the “real-time location” being practically applied by, for example, transmitting the selected promotion to the user upon determination that their current location resides in the geofence and then receiving a request from the user to redeem the promotion, or other similar amendment.**



Regarding the rejection under 35 USC 103
The applicant’s amendments to the claims have overcome the rejection and the rejection is withdrawn.


Conclusion
The following prior art reference was not relied upon on this office action but is considered pertinent to the applicant’s invention:
Choi, Pre-Grant Publication No. 2007/0208616 A1- teaches selection and sending of promotions based on merchant regions and user device proximities to that merchant and other merchants as well as merchant geofences
Boal, Pre-Grant Publication No. 2014/0180790 A1- teaches sending of user promotions with time limitations while the user is near the associated merchant and receiving a redemption request from the user
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682